Gaby, J. The appellees sued the appellants for the wages of men, and the value of material furnished, as the appellees alleged, to the appellants, in making some changes in lumber dryers, erected upon the premises of appellees some years before, in which patent devices of appellants were used. Whether the appellants were to pay appellees the wages of the men and the value of the material, was in controversy, and which is in the right of that question is left untouched here. But if the right is with the appellees, there is not a syllable of competent evidence in the case as to what, either of labor or material, was furnished, or of any values. The only evidence relating to those matters is the testimony of Daniel Martin, who was superintendent of the carpenter department of the appellees, that he directed men and material to be furnished to the foreman of the appellants, and approved the bills made out in his department, charging the appellants; of the truth of which bills he had not at.the time of testifying, and never had any personal knowledge. The declarations of appellants’ foreman charging them with liability are not evidence. Bensley v. Brockway, ante, p. 410. Without reference to many other matters assigned for error, which are not likely to happen again, the judgment must be reversed for the error of not granting a new trial. Reversed and remanded.